               Case 2:21-mj-00011-KJN Document 5 Filed 01/21/21 Page 1 of 2


 1   ROBERT M. HOLLEY, ESQ. (SNB 50769)
     Attorney at Law
 2
     2151 River Plaza Drive, Suite 250
 3   Sacramento, California 95833

 4   Telephone: (916) 922-2255
 5
     Counsel for Defendant VALERIE ELAINE EHRKE
 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                            Case No.: 2:21-mj-0011 KJN
12
                                Plaintiff,                STIPULATION AND ORDER FOR
13
                                                          MODIFICATION OF CONDITIONS OF
14   vs.                                                  RELEASE TO INCLUDE SPECIFIC
                                                          TRAVEL RESTRICTION
15   VALERIE ELAINE EHRKE,
16
                                Defendant.
17

18

19          VALERIE ELAINE EHRKE, defendant herein, by and through her counsel of record
20   ROBERT M. HOLLEY and JASON R. HOLLEY, and the UNITED STATES, by and through
21
     Assistant United States Attorney HEIKO COPPOLA, at the request of the Honorable Kendal J.
22
     Newman, U.S. Magistrate/Judge for the Eastern District of California, do hereby enter into the
23

24   following stipulation modifying the defendant’s conditions of release.

25                                           STIPULATION
26          Defendant Ehrke’s travel is restricted to the Eastern District of California until Ms.
27
     Ehrke’s 1/25/2021 hearing before the District of Columbia and unless the District of Columbia
28
                                                      1
               Case 2:21-mj-00011-KJN Document 5 Filed 01/21/21 Page 2 of 2


 1   changes the travel restrictions imposed on defendant by the Honorable Kendall J. Newman, U.S.
 2
     Magistrate Judge for the Eastern District of California. All other terms and conditions of the
 3
     defendant’s pretrial release issued in open court on January 19, 2021 shall remain in full force
 4
     and effect.
 5

 6   Dated: January 19, 2021

 7                                                        /S/ Robert M. Holley
                                                          _______________________________
 8
                                                          Mr. Robert M. Holley, Esq.
 9                                                        Counsel for Ms. Ehrke

10
                                                          /S/ Jason R. Holley
11
                                                          _________________________________
12                                                        Mr. Jason R. Holley, Esq.
                                                          Counsel for Ms. Ehrke
13

14
                                                          /S/ Mr. Heiko Coppola (by RMH)
15                                                        _________________________________
                                                          Mr. Heiko Coppola, Esq.
16                                                        Assistant United States Attorney
                                                          Counsel for the United States
17

18

19                                                ORDER
20

21          GOOD CAUSE APPEARING, IT IS SO ORDERED.

22   Dated: January 21, 2021
23

24

25

26

27

28
                                                      2
